By the Court.

Berry, J.
In December, 1871, defendants were indicted under section 7, chap. 98, Gen. Statutes, for pulling down and destroying a dwelling house. The section reads as follows: “ If any of the persons so (referring to section 1) uni awfully assembled, demolish, pull down, or destroy any dwelling house, or any other building, or any shop, steamboat or vessel, he shall be punished by imprisonment in the state prison, not more than seven years, nor less than three years.” By an act approved March 1st, 1872, the legislature enacted “ Section-1. That section seven of chap*138ter ninety-eight of the General Statutes of Minnesota be and the same is hereby amended so as to read as follows: Section 7. If any of the persons so unlawfully assembled, demolish, pull down or destroy any dwelling house or any other building, or any shop, steamboat or vessel, he shall be punished by imprisonment in the state prison not more than seven years nor less than three years, or by fine not exceeding one thousand dollars in the discretion of the court. Section 2. This act shall take effect and be in force from and after its passage.”
At the May term, 1872, of the district court, defendants demurred to the indictment, and for the purpose of obtaining the decision of this court upon the question raised by such demurrer, the judge of the district court has reported the case here under the provisions of section 1, chap. 76, Laws 1870.
The demurrer was, in our opinion, well taken. Whether in strict accuracy the act of March 1st, 1872, could be said to have repealed section 7, chap. 98, Gen. Statutes, it is not necessary to inquire. It certainly added to and altered it, so that it is no longer the same law • as before the addition and alteration. In other words, section 7, chap. 98, Gen. Stat., is no longer in force, but the act of March 1st, 1872, has super-ceded it and taken its place. It follows as a matter of course, that the defendants cannot be convicted or punished under section 7, chap. 98, General Statutes.
This brings us to the remaining question whether the defendants can be convicted or punished under the act of March 1st, 1872. The defendants say no, because, as they argue, the act of March, 1st, 1872, is prospective, or, if not prospective, it is as to them in this case ex post facto. It isj either prospective or not prospective. If it is prospective,! it of course cannot apply to the acts for which defendants] stand indicted, as they were committed before its passage.] *139If not prospective, it is clearly ex post facto, because it renders the acts of defendants charged in the indictment punishable in a manner in which they were not punishable when committed. Fletcher vs. Peck, 6 Cranch. 138; 1 Kent, 409; State vs. Johnson, 12 Minn. 484; State vs. Ryan, 13 Minn. 374. Whether if the act of March 1st, 1872, had simply operated plainly and distinctly to relax or remit some part of the punishment prescribed by the act to which it is amendatory, it might not properly be excepted from this general definition of ex post facto laws, we do not now inquire.
Our decision, then, is that the demurrer should be sustained.